If as alleged in the bill the policies of the two insurance companies were in force at the date of the destruction of Johnson's property, the status of the complainant and defendant was that of insurers of the same property of the same insured against the same hazard and they are each proportionately and severally liable for the loss at the ratio which the amount of their respective policies bears to the whole insurance covering the property against the perils involved.
The bill seeks to establish and have declared this status of insurers and is well filed under the Declaratory Judgment Act. Code of 1940, Title 7, § 156 et seq.; 29 Am.Jur. p. 993, § 1326; Lucas et al. v. Garrett et al., 209 S.C. 521,41 S.E.2d 212, 169 A.L.R. 660; Hager v. Hanover Fire Ins. Co. of N.Y. et al., D.C., *Page 536 64 F. Supp. 949; New York Life Ins. Co. v. Hagler et al., Tex.Civ.App.,169 S.W. 1064.
The application for rehearing is without merit and will be overruled. It is so ordered by the court.
Application for rehearing overruled.
FOSTER, LAWSON, SIMPSON and STAKELY, JJ., concur.